This is an appeal from the district court of McCurtain county, Okla., wherein Eddie Wickers was charged, by information, with the crime of grand larceny allegedly committed on the 15th day of July, 1947, by stealing and carrying away without the consent and against the will of Ernest Martin the sum of $71. He was tried by a jury, convicted of grand larceny and sentenced to one year in the penitentiary. A new trial having been denied, he appealed from the judgment and sentence by filing in this court on March 18, 1948, a petition in error with case-made attached. No briefs have been filed in this case and no appearance on behalf of the defendant was made at the time the said cause was set for hearing on May 18, 1949, or at any time subsequent thereto.
It has repeatedly been held that where the defendant appeals from a judgment of conviction and neither any brief is filed, nor appearance for oral argument made, this court will examine the record and the evidence, and if no error prejudicial to the substantial rights of the defendant is apparent, will affirm the judgment. Whitlow v. State, 85 Okla. Crim. 2, 184 P.2d 253; Smith v. State, 70 Okla. Crim. 81, 104 P.2d 1009; Walker v. State, 60 Okla. Crim. 302, 64 P.2d 935; Owens v. State,60 Okla. Crim. 324, 64 P.2d 1234. Moreover this court will examine the record for jurisdictional and fundamental *Page 417 
errors and where no errors appear, the judgment will be affirmed.
We have carefully examined the record and find that the information is sufficient to support the conviction of grand larceny.
On the record before us, we have discovered no error which would warrant a reversal of the judgment of conviction, and it appears that the defendant was accorded a fair and impartial trial. The judgment of the district court of McCurtain county is accordingly affirmed.
JONES, P. J., concurs.